Citation Nr: 0401177	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-04 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the oropharynx due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1967 to 
January 1970.  Service in Vietnam from approximately May 1968 
to December 1968 is indicated by the evidence of record.  The 
veteran has been awarded the National defense Service Medal, 
the Vietnam Campaign Medal, and the Republic of Vietnam 
Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDING OF FACT

There is no relationship between the veteran's squamous cell 
carcinoma of the oropharynx and in-service exposure to 
herbicides.


CONCLUSION OF LAW

Squamous cell carcinoma of the oropharynx is not the result 
of in-service exposure to herbicides and may not be presumed 
to have been.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that prior to the veteran's appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), was signed into law.  On August 29, 2001 VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The record reflects that the RO, in a July 2002 
correspondence, informed the veteran of the information and 
evidence necessary to substantiate his claim, and advised him 
of what evidence VA was responsible for obtaining and of what 
evidence he was responsible for submitting.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The record also 
reflects that the veteran was provided with the September 
2002 rating decision from which the instant appeal 
originates.  In response to his notice of disagreement with 
the September 2002 rating decision, the veteran was provided 
with a statement of the case in December 2002 which notified 
him of the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  The veteran thereafter perfected his appeal.  
The Board notes that the December 2002 statement of the case 
provided the veteran with the text of the regulations 
implementing the VCAA.  

The Board notes that, on December 27, 2001, the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), was enacted, which, inter 
alia, amended 38 U.S.C.A. § 1116 to remove the 30-year 
limitation on presumptive service connection for respiratory 
cancers due to herbicide exposure, added Diabetes Mellitus 
Type 2 to the list of presumptive diseases as due to 
herbicides exposure, and provided a presumption of exposure 
to herbicides for all veterans who served in Vietnam during 
the Vietnam Era.  The Board notes in passing that effective 
July 9, 2001, 38 C.F.R. § 3.309(e) was amended to add Type 2 
Diabetes to the list of diseases subject to presumptive 
service connection on the basis of exposure to herbicides.  
See 66 Fed. Reg. 23,166, 23,168 - 23,169 (May 8, 2001).  
Moreover, effective December 27, 2001, and January 1, 2002, 
38 C.F.R. § 3.307(a)(6)(iii) was amended to implement the  
pertinent provisions of the Veterans Education and Benefits 
Expansion Act of 2001 described above.  See 68 Fed. Reg. 
34,539-43 (June 10, 2003).

The record reflects that the RO did not provide the veteran 
with the amended provisions of 38 U.S.C.A. § 1116 and has not 
considered the veteran's claim in light of the amendments to 
38 C.F.R. § 3.309.  The Board nevertheless finds that the 
veteran will not be prejudiced as a result of the Board 
proceeding to decide his claim without first notifying him of 
the above amendments to the law and regulations governing 
claims based on exposure to herbicides in Vietnam.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard the 
Board points out that the RO did not deny service connection 
for squamous cell carcinoma of the oropharynx on the basis 
that the veteran had not been exposed to herbicides in 
service.  Moreover, while the veteran contends that his 
squamous cell carcinoma was caused by his exposure to Agent 
Orange, as will be discussed in further detail below, the 
particular area affected by the cancer, namely the 
oropharynx, is not an area identified in the pertinent laws 
and regulations as subject to the presumption that an 
existing cancer is associated with exposure to herbicides.  
The removal of the 30-year limitation on presumptive service 
connection for respiratory cancers due to herbicides exposure 
is therefore not relevant to the disposition of the instant 
appeal.  The Board consequently finds that further delay of 
the appellate process is not warranted, and will accordingly 
proceed to adjudicate the veteran's claim.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case informed the veteran of the information and 
evidence needed to substantiate his claim.  Moreover, and as 
noted above, the July 2002 RO correspondence notified the 
veteran as to which evidence would be obtained by him and 
which evidence would be retrieved by VA.  It is clear from 
submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the record 
reflects that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
The Board notes that the veteran has not been afforded a VA 
examination addressing whether squamous cell carcinoma of the 
oropharynx is secondary to exposure to herbicides.  As will 
be discussed in further detail below, however, the veteran's 
service medical records are negative for any reference to 
squamous cell carcinoma, and there is no post-service 
evidence of any squamous cell carcinoma until 25 years after 
service.  

With respect to presumptive service connection on the basis 
of exposure to herbicides, the Board points out that the 
veteran's squamous cell carcinoma affects his faucial arch, 
extension to soft palate, tonsillar fossa, right base of 
tongue, and superiorly to nasopharyngeal margin of soft 
palate, and that cancer of those structures is not subject to 
presumptive service connection under 38 U.S.C.A. § 1116 or 
38 C.F.R. § 3.309(e).  Moreover, while a veteran is not 
precluded from nevertheless proving that a disability 
resulted from exposure to herbicides in service under the 
provisions of 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 
3.303(d) (2002), see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994), the Secretary of VA, based on a February 1999 report 
by the National Academy of Sciences (NAS), determined that 
the comprehensive review and evaluation of the available 
literature which NAS conducted in conjunction with the report 
had permitted VA to identify all conditions for which the 
current body of knowledge supported a finding of an 
association with herbicide exposure.  The Secretary therefore 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See 64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  

In light of the above, the Board concludes that further 
development of the medical evidence, to include scheduling a 
medical examination or obtaining a medical opinion addressing 
the etiology of the veteran's squamous cell carcinoma or 
addressing whether any herbicide caused the veteran's 
squamous cell carcinoma of the oropharynx, is not necessary 
to decide the claim, and is therefore not warranted.  See 66 
Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159(c)(4)) (2003).

In sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA, or its implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard, supra. 

Factual background

Service medical records are negative for any complaints, 
finding or diagnosis of squamous cell carcinoma of the 
oropharynx.

The veteran's medical records for 1995 and 1996 show that the 
he presented in March 1995 with a several-month history of 
sore throat, and a several-week history of right ear pain.  
He was found to have squamous cell carcinoma of the 
oropharynx (faucial arch, extension to soft palate, tonsillar 
fossa, right base of tongue, and superiorly to nasopharyngeal 
margin of soft palate).

Analysis

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2002).  Service 
incurrence of a malignant tumor during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2003) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2003) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2003); 66 Fed. Reg. 
23,166, 23,168 - 23,169 (May 8, 2001).

As noted previously, on December 27, 2001, 38 U.S.C.A. § 1116 
was amended to add Diabetes Mellitus Type 2 to the list of 
presumptive diseases as due to herbicides exposure, and to 
provide a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era.  See 
Pub. L. No. 107-103, 115 Stat. 976 (2001).

The veteran has been diagnosed with squamous cell carcinoma 
of the oropharynx (faucial arch, extension to soft palate, 
tonsillar fossa, right base of tongue, and superiorly to 
nasopharyngeal margin of soft palate).  The law and 
regulations applicable to the instant appeal do not recognize 
cancer of the oropharynx as entitled to a presumption of 
service connection on the basis of herbicide exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) (2003).  Entitlement 
to service connection for squamous cell carcinoma of the 
oropharynx (faucial arch, extension to soft palate, tonsillar 
fossa, right base of tongue, and superiorly to nasopharyngeal 
margin of soft palate) on a presumptive basis is therefore 
denied.  

The veteran is not precluded, however, from proving that his 
squamous cell carcinoma of the oropharynx resulted from 
exposure to herbicides in service under the provisions of 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2003).  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Nevertheless, service medical records are negative for any 
evidence of squamous cell carcinoma of the oropharynx, and 
there is no post-service medical evidence of squamous cell 
carcinoma until decades after service.  None of the clinical 
treatment records on file suggests any relationship between 
the veteran's squamous cell carcinoma of the oropharynx and 
any herbicide exposure.  In addition, while the veteran 
himself contends that his squamous cell carcinoma of the 
oropharynx is related to service, and in particular that the 
cancer was caused by exposure to herbicides, the record 
contains no probative medical or scientific evidence that 
supports his contention, and there is no indication that he 
is qualified through education, training or experience to 
offer medical opinions; his statements as to medical 
causation therefore do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
66 Fed. Reg. 45,620, 45,630 (codified at 38 C.F.R. 
§ 3.159(a)(1) (2003)).  Moreover, as noted above, the 
Secretary of VA has determined, based on an NAS report issued 
in February 1999, that there is no positive association 
between exposure to herbicides and any other condition for 
which he has not specifically determined that a presumption 
of service connection is warranted.  See 64 Fed. Reg. 59,232-
59,243 (Nov. 2, 1999).  In other words, there is no competent 
medical evidence linking any current squamous cell carcinoma 
of the oropharynx to herbicide exposure in service.

In sum, the veteran is not entitled to presumptive service 
connection for squamous cell carcinoma of the oropharynx 
(faucial arch, extension to soft palate, tonsillar fossa, 
right base of tongue, and superiorly to nasopharyngeal margin 
of soft palate)   under 38 U.S.C.A. § 1116, or under 
38 C.F.R. § 3.309(e), and the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for squamous cell carcinoma of the 
oropharynx (faucial arch, extension to soft palate, tonsillar 
fossa, right base of tongue, and superiorly to nasopharyngeal 
margin of soft palate), on the basis of exposure to 
herbicides in service.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  This is so even with 
the presumption of in-service exposure applied in his favor.  
His claim is accordingly denied.  


ORDER

Service connection for squamous cell carcinoma of the 
oropharynx due to exposure to herbicides is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



